Citation Nr: 0333895	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  98-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
secondary to the service-connected residuals of right tibia 
fracture. 

2.  Entitlement to service connection for a neck disorder, 
secondary to the service-connected residuals of right tibia 
fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On June 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates the veteran has 
been treated by J. Alessandro, D.O., 
since January 2000 for disabilities of 
the neck and back.  Ask the veteran to 
complete and return the necessary 
authorization or release form to permit 
VA to obtain his confidential medical 
records from this doctor.  And once the 
veteran does, contact this doctor and 
obtain the records.  

Also ask that Dr. Alessandro provide a 
medical opinion concerning the etiology 
of the neck and back disorders he 
treated, particularly insofar as whether 
it is at least as likely as not the 
disorders are related to the veteran's 
military service, including whether it is 
at least as likely as not that arthritis 
of the cervical or lumbar segments of the 
veteran's spine manifested during service 
or within one year of the veteran's 
discharge in June 1989.  Also ask that 
Dr. Alessandro indicate whether it is at 
least as likely as not that the disorders 
are proximately due to or the result of, 
or aggravated by, the service-connected 
residuals of the right tibia fracture.  
The records submitted by this doctor 
should include any reports of physical 
examinations that actually document the 
presence of shortening of the right leg.  

2.  The veteran has reported having 
received VA outpatient treatment at a VA 
facility in West Haven, Connecticut.  He 
also says that two physicians there 
informed him that his disabilities of the 
neck and low back are due to shortening 
of his right leg, including when he saw 
one on August 29, 1994.  Accordingly, 
obtain all of the VA clinical records 
pertaining to his treatment at the West 
Haven, Connecticut, VA medical facility-
with particular emphasis on all clinical 
records from August 29, 1994.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo an orthopedic 
examination to obtain a medical nexus 
opinion regarding the nature, etiology 
and probable time of onset of his current 
disabilities of the cervical and lumbar 
segments of his spine.  The examiner 
should indicate whether it is at least as 
likely as not the any current such 
disabilities are etiologically related to 
the veteran's military service and 
whether it is at least as likely as not 
that such disorders first manifested 
during military service or within one 
year after discharge in June 1989.  
The examiner should also render an 
opinion as to whether it is at least as 
likely as not the disorders are 
proximately due to or the result of, or 
aggravated by, the service-connected 
residuals of the right tibia fracture.  
The examiner should actually document the 
presence of any shortening of the right 
leg.  Send the claims folder to the 
examiner for review.  The rationale for 
all diagnoses and opinions expressed 
should be discussed.  The examination 
report must confirm that the claims 
folder was reviewed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





